CANBY, Circuit Judge,
concurring:
I concur in Judge Kilkenny’s opinion, except that I do not share the expressed doubt as to the proper limits of the Montana and Confederated Salish holdings. In my view the two decisions are distinguishable for reasons stated in Confederated Salish, 665 F.2d at 961-62, and, as the majority here concludes, the present case falls squarely within the rule of Confederated Salish.
I also wish to add a few words of explanation about the controversy before us. The dispute in this case arises from the fact that a large portion of the steelhead run in the Quinault River never proceeds far enough upstream to leave the boundaries of the Quinault Indian Reservation, which encompass the River from its mouth into Lake *190Quinault, ,21 miles inland. A minor part of the run, however, migrates upstream beyond Lake Quinault and the Reservation. The district court ruled that non-treaty fishermen (i.e., the general public) were entitled only to 50% of the harvestable run of those steelhead that would, if not intercepted, pass upstream beyond the boundaries of the Reservation. The State contends that the district court should have allocated to non-treaty fishermen 50% of the harvestable portion of the entire run, including those fish that never pass beyond the boundaries of the Reservation. Our decision affirms the order of the district court.
It is already established in this case that the tribe retains exclusive fishing rights within the boundaries of its Reservation. United States v. Washington, 384 F.Supp. 312, 332 and n. 12 (W.D.Wash.1974) (“Final Decision I”), aff’d, 520 F.2d 676 (9th Cir.1975), cert. denied, 423 U.S. 1086, 96 S.Ct. 877, 47 L.Ed.2d 97 (1976). It is true that the tribe may not rely on that exclusive right in order to take more than its equal share of fish passing through the reservation. Washington v. Washington State Commercial Passenger Fishing Vessel Ass’n, 443 U.S. 658, 683-84, 99 S.Ct. 3055, 3073-3074, 61 L.Ed.2d 823 (1979). On the other hand, it is inherent in the tribe’s exclusive control of its reservation that non-treaty fishermen would be entitled to no part of the run if none of the fish ever passed beyond the reservation (or, indeed, if the river did not). If some few fish pass beyond the reservation, then the non-treaty fishermen are certainly entitled to harvest their share of those fish. The passage of those few fish, however, does not entitle non-treaty fishermen to half of all of the harvestable fish in the river. Nor does the principle change if more than a few passed; the non-treaty share must still be derived from that run of fish to which non-treaty fishermen are entitled to access. The district court’s formula is therefore a proper one.